Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Broderick Maximillian McHenry,                        Appeal from the 71st District Court of
 Appellant                                             Harrison County, Texas (Tr. Ct. No. 16-
                                                       0281X). Memorandum Opinion delivered
 No. 06-18-00036-CR         v.                         by Justice Moseley, Chief Justice Morriss
                                                       and Justice Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Broderick Maximillian McHenry, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 13, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk